Exhibit 10.5
 
Premiere Publishing Group, Inc


---------------------------------------------------
CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES
OF THE CLASS C PREFERRED STOCK
---------------------------------------------------


I, Omar Barrientos, Chief Executive Officer of Premiere Publishing Group, Inc, a
Nevada corporation (hereinafter called the “Corporation”), pursuant to the
provisions of General Corporation Law of the State of Nevada, hereby makes this
Certificate of Designation under the corporate seal of the Corporation and
hereby states and certifies that pursuant to the authority expressly vested in
the Board of Directors of the Corporation by the Certificate of Incorporation,
the Board of Directors duly adopted the following resolutions:


RESOLVED, that there shall be a series of shares of the Corporation designated
“Class D Redeemable Preferred Stock” (the “Class  D Redeemable Preferred”); that
the number of shares of such series shall be One Hundred Thousand (100,000) and
that the rights and preferences of such Class D Redeemable Preferred and the
limitations or restrictions thereon, shall be as set forth herein;


The following shall be adopted and incorporated by reference into the foregoing
resolutions as if fully set forth therein:


1. Number of Shares. The number of shares constituting the Class D Redeemable
Preferred is hereby fixed at One Hundred Thousand (100,000).


2. Stated Capital. The amount to be represented in stated capital at all times
for each share of Class D Redeemable Preferred shall be its par value of $.0001
per share (“Stated Capital”).


3. Voting. Except as otherwise required by law, holder of shares of Class D
Redeemable Preferred shall vote together with the common stock as a single
class. The holders of Class C Redeemable Preferred shall be entitled to receive
all notices relating to voting as are required to be given to the holders of the
Common Stock.  The holders of shares of Class D Preferred shall be entitled to
Ten Thousand (10,000) votes per share.


4. Rank.  The Class D Redeemable Preferred Stock shall, with respect to rights
on liquidation, rank equivalent to all classes of the common stock, $.001 par
value per share ( the "Common Stock"), of the Corporation.
 
5. Dividends.  The holders of outstanding Class D Redeemable Preferred Stock
shall be entitled to receive out of any assets legally available therefor
cumulative dividends at the rate of eight percent (8%) per annum, based on the
Stated Capital, accrued daily and payable on the Redemption Date, as defined
below in preference and priority to any payment of any dividend on the Common
Stock. Such dividends shall accrue on any given share from the day of original
issuance of such share and shall accrue from day to day whether or not earned or
declared.  Such dividend shall accrue from the original issuance of such share
and shall accrue day to day whether or not earned or declared. Any dividend
payable on a dividend payment date shall be paid in cash and in United States
dollars.  Nothing contained herein shall be deemed to establish or require any
payment or other charges in excess of the maximum permitted by applicable
law.  In the event that any payment required to be paid or other charges
hereunder exceed the maximum permitted by such law, any payments in excess of
such maximum shall be credited against amounts owed by the Corporation, the
holder and thus refunded to the Corporation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Mandatory Redemption.  The Class D Redeemable Preferred Stock shall be
redeemed by the Corporation for 100% of the original purchase price plus the
amount of cash dividends accrued on the earlier of: (x) six (6) months from the
date of issuance; or (y) the date that the Corporation receives funding of over
One Million Dollars ($1,000,000) from any source  (the “Redemption Date”).
 
7. Liquidation Preference.  In the event of any liquidation, dissolution or
winding up of the Corporation, either voluntary or involuntary, the holders of
the Class D Redeemable Preferred Stock shall be entitled to receive, prior and
in preference to any distribution of any assets of the Corporation to the
holders of the Common Stock, the amount of $.40 per share plus any and all
accrued but unpaid dividends.


 
IN WITNESS WHEREOF, Premiere Publishing Group, Inc. has caused this certificate
of designation to be signed by Omar Barrientos, its Chief Executive Officer on
this 10th day of August, 2010.
 
 

  Premiere Publishing Group, Inc          
 
By:
/s/                           

 


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 